Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2 and 11 are rejected under 35 U.S.C. 102 a1 or a2 as being anticipated by Ramey et al. (U. S. Patent Publication 2013/0252479).
Regarding claim 1, Ramey et al. discloses a motor configured to receive driving power from a connector including power terminals, the motor comprising: 
a housing 1; 
a terminal block disposed inside the housing (as shown in figure 3), wherein the power terminals are configured to penetrate through the terminal block (as shown in figures 1 and 2); and 
at least one terminal 49 located adjacent to the terminal block (figure 3), wherein the at least one terminal is configured to be brought into contact with the power terminal according to a movement of the connector when hairpin coils 43, 44, 45 are inserted in the connector, such that the driving power is applied to the hairpin coils (paragraph 2, as shown in figure 6) via the power terminal (when the coils are connected, they can be powered).
Regarding claim 2, Ramey et al. discloses the motor of claim 1, wherein the at least one terminal is configured to be fixed when a coupling member previously coupled to the power terminal is inserted in the at least one terminal according to the movement of the connector (as shown in figures 3 and 5, a movement of item 58 will connect to the power terminal).
Regarding claim 11, Ramey et al. discloses the motor of claim 1, wherein at least one of the power terminals is connected with a terminal module and configured to connect the power terminal and the hairpin coils to each other (power terminals, figure 2, connect to the power, coil terminals, figure 3, connect to the hairpin coils, the combination connecting the coils to the power).
Allowable Subject Matter
Claims 13-20 are allowable.
Claim 12 is allowable for the motor of claim 11, wherein the terminal module comprises: 
a first terminal fixed to the power terminal through a coupling member; 

a second terminal comprising a first insertion portion having an insertion hole in which the first connection portion is configured to be inserted and a second insertion portion having upper and lower sides into which the hairpin coils are configured to be inserted.
The applicant supportively teaches these features with respect to figures 6 and 7.
Ramey et al. fails to teach these further limitations, providing 49 and flanged items 58 for ring terminals 46 attached to the end of hairpins 43, shown in figure 3.  
Claim 12 is considered non-obvious with respect to the closest related prior art. 
The applicant supportively teaches these features with respect to figures 9-12.  The power terminals is inserted in through hole of the block (figures 11 and 12, and into the fixing groove 135 of terminal 131, figure 9.
Ramey et al. fails to teach these further limitations, providing 49 providing mating, two-part holders, figures 4A and 4B and fasteners 49 for holding ring terminals, figure 3.
Claim 12 is considered non-obvious with respect to the closest related prior art. 
Claims 13-20 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Claims 3-10, and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is allowable for the motor of claim 2, wherein the terminal comprises: 
a body portion; 
a pair of insertion plates protruding both sides of an upper portion of the body portion, wherein the hairpin coil is configured to be inserted between the insertion plates; and 
a fixing groove formed in a lower portion of the body portion such that the coupling member is fixedly inserted therein according to the movement of the connector.
The applicant supportively teaches these features with respect to figures 6 and 7.
Ramey et al. fails to teach these further limitations, providing 49 and flanged items 58 for ring terminals 46 attached to the end of hairpins 43, shown in figure 3.  
Claim 3 is considered non-obvious with respect to the closest related prior art. 
Claims 4-10 are allowable for dependence on the allowable dependent claim 3 and for the citation of further distinguishing subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        February 15, 2022